                                                                                 (1 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 1 of 35




                            FOR PUBLICATION

          UNITED STATES COURT OF APPEALS
               FOR THE NINTH CIRCUIT


        JEREMY REVITCH, on behalf of                      No. 18-16823
        himself and all others similarly
        situated,                                           D.C. No.
                           Plaintiff-Appellee,           3:18-cv-01127-
                                                              JCS
                             v.

        DIRECTV, LLC,                                        OPINION
                    Defendant-Appellant.

               Appeal from the United States District Court
                  for the Northern District of California
            Joseph C. Spero, Chief Magistrate Judge, Presiding

                          Submitted August 8, 2019 *
                           San Francisco, California

                           Filed September 30, 2020

       Before: Diarmuid F. O’Scannlain, M. Margaret McKeown,
                 and Mark J. Bennett, Circuit Judges.

                       Opinion by Judge O’Scannlain;
                     Concurrence by Judge O’Scannlain;
                         Dissent by Judge Bennett

           *
            The panel unanimously concludes this case is suitable for decision
       without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                 (2 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 2 of 35




       2                     REVITCH V. DIRECTV

                                 SUMMARY **


                                   Arbitration

           The panel affirmed the district court’s denial of
       defendant DIRECTV, LLC’s motion to compel arbitration
       pursuant to the Federal Arbitration Act in a putative class
       action brought under the Telephone Consumer Protection
       Act.

           Plaintiff alleged that DIRECTV, a satellite television
       services company, made calls to his cell phone in violation
       of the TCPA. Plaintiff was a customer of AT&T Mobility,
       LLC, a wireless service provider, with which he signed a
       contract that included an arbitration clause extending to all
       disputes between him and AT&T. As defined in the wireless
       services contract, any reference to AT&T Mobility also
       included its “affiliates.” Years later, DIRECTV was
       acquired by AT&T, Inc., which became the parent company
       of both DIRECTV and AT&T Mobility.

           Disagreeing with the Fourth Circuit, the panel held that,
       under California contract law, looking to the reasonable
       expectation of the parties at the time of contract, a valid
       agreement to arbitrate did not exist between plaintiff and
       DIRECTV because DIRECTV was not an affiliate of AT&T
       Mobility when the contract was signed. Distinguishing
       Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407 (2019), the panel
       held that the FAA does not preempt California’s “absurd
       results” canon, which requires that courts interpret contracts

           **
              This summary constitutes no part of the opinion of the court. It
       has been prepared by court staff for the convenience of the reader.
                                                                         (3 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 3 of 35




                          REVITCH V. DIRECTV                        3

       to avoid absurd results. The panel concluded that the correct
       inquiry was whether a valid agreement to arbitrate existed
       between plaintiff and DIRECTV, rather than asking first,
       whether plaintiff and AT&T entered into a valid arbitration
       agreement and second, whether the scope of that agreement
       required plaintiff to arbitrate claims against entities like
       DIRECTV that later became affiliates of AT&T.

            Concurring, Judge O’Scannlain wrote separately to
       expand upon the issue of contract scope, as distinguished
       from contract formation. He wrote that, even if the panel
       considered the question under the rubric of scope, it would
       still affirm the denial of the motion to compel arbitration
       based on the express language of the FAA because the
       dispute did not “arise out of” plaintiff’s contract with AT&T
       Mobility under 9 U.S.C. § 2.

           Dissenting, Judge Bennett wrote that neither party
       disputed the existence and validity of the arbitration clause.
       Thus, the issues before the panel fell squarely within the
       question whether the agreement encompassed the dispute at
       issue. Judge Bennett concluded that the arbitration clause’s
       express terms encompassed the parties’ dispute because
       “affiliates” in the clause clearly included DIRECTV.
       Moreover, under Lamps Plus, ambiguities about the scope of
       an arbitration clause must be resolved in favor of arbitration.
       Thus, even if some ambiguity existed, application of this rule
       of construction led to the same conclusion, that DIRECTV
       could compel arbitration.
                                                                      (4 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 4 of 35




       4                 REVITCH V. DIRECTV

                              COUNSEL

       Evan M. Tager, Archis A. Parasharami, and Daniel E. Jones,
       Mayer Brown LLP, Washington, D.C., for Defendant-
       Appellant.

       L. Timothy Fisher, Joel D. Smith, and Yeremy O.
       Krivoshey, Bursor & Fisher P.A., Walnut Creek, California,
       for Plaintiff-Appellee.


                               OPINION

       O’SCANNLAIN, Circuit Judge:

          An arbitration clause in a wireless services agreement
       purports to include all affiliates of the wireless services
       company. We must decide whether a satellite television
       company, which became an affiliate years after the
       agreement was signed, may use the wireless services
       agreement to compel arbitration in a suit brought against it
       under the Telephone Consumer Protection Act.

                                    I

           In 2018, Jeremy Revitch brought this putative class
       action against DIRECTV, LLC (“DIRECTV”) under the
       Telephone Consumer Protection Act, 47 U.S.C. § 227
       (“TCPA”). He alleges that DIRECTV, a satellite television
       services company, initiated multiple telephone calls to his
       cell phone using a prerecorded message. Each time, the
       message allegedly said:

              This is an important announcement from
              [DIRECTV]. We are now offering our most
              popular viewing package for only $19.99 per
                                                                          (5 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 5 of 35




                          REVITCH V. DIRECTV                         5

              month. For a limited time, new customers
              also receive a free flat-screen television, just
              for signing up. Press 1 to speak with a
              representative, or press 9 to be removed from
              future offers.

       Revitch avers that he had no previous contact with
       DIRECTV, never provided DIRECTV with his telephone
       number, and certainly did not give DIRECTV permission to
       flood his cell phone with robocalls.

           According to Revitch’s complaint, DIRECTV has a
       history of conducting unsolicited telemarketing campaigns,
       for which it has been sued numerous times and has paid
       millions of dollars in fines to the Federal Trade Commission.
       Apparently frustrated with such spam calls, Revitch decided
       to make use of the TCPA’s private right of action under
       47 U.S.C. § 227(b)(3). He brings this class action against
       DIRECTV on behalf of all persons in the United States who
       have received prerecorded messages from the company over
       the last four years without prior express written consent.

                                      A

           Faced with this lawsuit, DIRECTV somehow uncovered
       the fact that Revitch also happens to be a customer of AT&T
       Mobility LLC (“AT&T Mobility”), a wireless services
       provider, with which he signed a contract when he upgraded
       his mobile device in 2011, seven years before. That contract
       for mobile phone wireless services included an arbitration
       clause extending to “all disputes and claims between”
       Revitch and AT&T Mobility, “includ[ing], but . . . not
       limited to . . . claims arising out of or relating to any aspect
       of the relationship between” them. As defined in Revitch’s
       wireless services contract, any references to AT&T Mobility
       also include its “affiliates.”
                                                                          (6 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 6 of 35




       6                  REVITCH V. DIRECTV

           So how did this class action morph into a compulsory
       arbitration appeal? It turns out that DIRECTV was acquired
       in 2015 by AT&T, Inc., which is now the parent company of
       both DIRECTV and AT&T Mobility. Thus, DIRECTV
       contends that it has become an “affiliate” of AT&T Mobility
       within the meaning of the wireless services agreement and
       should therefore be able to piggyback onto the arbitration
       clause, notwithstanding that it was not an affiliate at the time
       Revitch signed the wireless services contract with AT&T
       Mobility four years earlier. Soon after Revitch filed his
       complaint, DIRECTV filed a motion to compel arbitration
       of Revitch’s putative class action pursuant to the Federal
       Arbitration Act, 9 U.S.C. §§ 1–16 (“FAA” or “the Act”).

                                      B

           In a twenty-seven-page order entered on behalf of the
       district court, Chief Magistrate Judge Joseph C. Spero
       denied DIRECTV’s motion, concluding that the contract
       between Revitch and AT&T Mobility did not reflect an
       intent to arbitrate the claim that Revitch asserts against
       DIRECTV.

          DIRECTV now appeals the order denying its motion to
       compel arbitration.

                                      II

           When a motion to compel arbitration is filed, a “court
       shall hear the parties, and upon being satisfied that the
       making of the agreement for arbitration or the failure to
       comply therewith is not in issue . . . shall make an order
       directing the parties to proceed to arbitration in accordance
       with the terms of the agreement.” 9 U.S.C. § 4. Because “the
       Act leaves no place for the exercise of discretion by a district
       court,” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213,
                                                                                      (7 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 7 of 35




                              REVITCH V. DIRECTV                                 7

       218 (1985), a federal court’s role is “limited to determining
       (1) whether a valid agreement to arbitrate exists and, if it
       does, (2) whether the agreement encompasses the dispute at
       issue,” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d
       1126, 1130 (9th Cir. 2000). If the answer to both questions
       is yes, then the FAA requires a court “to enforce the
       arbitration agreement in accordance with its terms.” Id.; see
       also Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S.
       287, 299 (2010) (“[C]ourts should order arbitration of a
       dispute only where the court is satisfied that neither the
       formation of the parties’ arbitration agreement nor (absent a
       valid provision specifically committing such disputes to an
       arbitrator) its enforceability or applicability to the dispute is
       in issue.” (emphasis in original)). 1

                                           A

          Does a valid agreement to arbitrate exist between
       Revitch and DIRECTV? 2


           1
             The Revitch-AT&T Mobility wireless services agreement provides
       that “issues relating to the scope and enforceability of the arbitration
       provision are for the court to decide.” Thus, it is unquestionably the
       responsibility of the court—not the arbitrator—to resolve this case.
            2
              The dissent argues that this is the “wrong question” to ask, and that
       instead, we should proceed by asking first “[w]hether Revitch and AT&T
       entered into a valid arbitration agreement,” then subsequently “[w]hether
       the scope of that agreement requires Revitch to arbitrate claims against
       entities (like DIRECTV) that later became affiliates of AT&T.” Dissent
       at 28 n.6.

           We respectfully disagree.

           It is a longstanding maxim of California law that for a nonsignatory
       party to enforce a contract as a third-party beneficiary, that party must
                                                                                   (8 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 8 of 35




       8                     REVITCH V. DIRECTV

           To answer the question, we look to state contract law.
       Wolsey, Ltd. v. Foodmaker, Inc., 144 F.3d 1205, 1210 (9th
       Cir. 1998). Because the wireless services agreement’s
       choice-of-law provision states that the contract is governed
       by the law of the state in which the customer’s billing
       address is located, we apply the law of Revitch’s home state
       of California.

           In California, “[a] contract must be so interpreted as to
       give effect to the mutual intention of the parties as it existed
       at the time of contracting.” Cal. Civ. Code § 1636. We
       normally determine the mutual intention of the parties “from
       the written terms [of the contract] alone,” so long as the
       “contract language is clear and explicit and does not lead to
       absurd results.” Kashmiri v. Regents of Univ. of Cal., 67 Cal.
       Rptr. 3d 635, 652 (Ct. App. 2007); see also Cal. Civ. Code
       §§ 1638 (“The language of a contract is to govern its

       do so on a theory that “the law [has] establishe[d] a privity, and
       implie[d]” a mutual “promise and obligation,” between the nonsignatory
       party and the signatory party against whom it seeks enforcement. Spinks
       v. Equity Residential Briarwood Apartments, 90 Cal. Rptr. 3d 453, 470
       (Ct. App. 2009) (emphasis added) (quoting Johnson v. Holmes Tuttle
       Lincoln-Mercury, Inc., 325 P.2d 193, 197 (Cal. Ct. App. 1958) (citing
       Washer v. Indep. Mining & Dev. Co., 76 P. 654, 657 (Cal. 1904))). In
       other words, our determination of whether DIRECTV can avoid the
       “general rule that one must be a party to an arbitration agreement to
       invoke it,” DMS Servs., LLC v. Super. Ct., 140 Cal. Rptr. 3d 896, 901
       (Ct. App. 2012), hangs precisely on the question of whether the
       “operati[on]” of law has “establishe[d] a privity,” Spinks, 90 Cal. Rptr.
       3d at 470, between Revitch and DIRECTV.

            Moreover, it bears noting that in Mey v. DIRECTV, LLC—which is
       relied upon heavily throughout the dissent—the Fourth Circuit expressly
       framed the relevant question as whether a plaintiff (who had signed the
       same AT&T wireless services contract as Revitch) could be said to have
       “formed an agreement to arbitrate with DIRECTV.” __ F.3d __, 2020 WL
       4660194, at *1 (4th Cir. 2020) (emphasis added).
                                                                           (9 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 9 of 35




                           REVITCH V. DIRECTV                         9

       interpretation, if the language is clear and explicit, and does
       not involve an absurdity.”), 1639 (“When a contract is
       reduced to writing, the intention of the parties is to be
       ascertained from the writing alone, if possible . . . .”). The
       relevant words of the wireless services agreement are:
       “References to ‘AT&T,’ ‘you’ and ‘us’ include our
       respective . . . affiliates . . . .”

             We must thus decide whether DIRECTV qualifies as an
       “affiliate” of AT&T Mobility, as the term is used in the
       wireless services agreement. Because the word is not
       elsewhere defined in the contract, we rely on the ordinary
       definition. See Cal. Civ. Code § 1644 (“The words of a
       contract are to be understood in their ordinary and popular
       sense, rather than according to their strict legal meaning
       . . . .”). An affiliate is normally understood as “a company
       effectively controlled by another or associated with others
       under common ownership or control.” Satterfield v. Simon
       & Schuster, Inc., 569 F.3d 946, 955 (9th Cir. 2009) (quoting
       Webster’s Third New International Dictionary 35 (2002));
       see also Cal. Corp. Code § 150 (“A corporation is an
       ‘affiliate’ of . . . another specified corporation if it . . . is
       under common control with the other specified
       corporation.”). Because DIRECTV and AT&T Mobility are
       under common ownership by AT&T, Inc. today, they are
       affiliates.

           DIRECTV would have us end the inquiry right here. It
       does not matter, DIRECTV argues, that it was not an affiliate
       at the time Revitch and AT&T Mobility entered into their
       contract and that it became an affiliate years later following
       a corporate acquisition that had nothing to do with Revitch
       or his wireless services agreement. However, as we already
       mentioned, we rely on the “written terms alone” when the
       “contract language is clear and explicit and does not lead to
                                                                        (10 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 10 of 35




        10                REVITCH V. DIRECTV

        absurd results.” Kashmiri, 67 Cal. Rptr. 3d at 652 (emphasis
        added). Here, absurd results follow from DIRECTV’s
        preferred interpretation: Under this reading, Revitch would
        be forced to arbitrate any dispute with any corporate entity
        that happens to be acquired by AT&T, Inc., even if neither
        the entity nor the dispute has anything to do with providing
        wireless services to Revitch—and even if the entity becomes
        an affiliate years or even decades in the future. The Eastern
        District of New York, addressing a similar set of facts in
        Wexler v. AT&T Corp., 211 F. Supp. 3d 500, 504 (E.D.N.Y.
        2016), concluded that “no reasonable person would think
        that checking a box accepting the ‘terms and conditions’
        necessary to obtain cell phone service would obligate them
        [sic] to arbitrate literally every possible dispute he or she
        might have with the service provider, let alone all of the
        affiliates under AT&T Inc.’s corporate umbrella—including
        those who provide services unrelated to cell phone
        coverage.” We agree.

            “[W]e look to the reasonable expectation of the parties
        at the time of contract.” Kashmiri, 67 Cal. Rptr. 3d at 652.
        We also may explain a contract “by reference to the
        circumstances under which it was made, and the matter to
        which it relates.” Cal. Civ. Code § 1647. Here, when Revitch
        signed his wireless services agreement with AT&T Mobility
        so that he could obtain cell phone services, he could not
        reasonably have expected that he would be forced to
        arbitrate an unrelated dispute with DIRECTV, a satellite
        television provider that would not become affiliated with
        AT&T until years later. Accordingly, we are satisfied that a
        valid agreement to arbitrate between Revitch and DIRECTV
        does not exist.

            Had the wireless services agreement stated that “AT&T”
        refers to “any affiliates, both present and future,” we might
                                                                             (11 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 11 of 35




                            REVITCH V. DIRECTV                         11

        arrive at a different conclusion. However, absent this or
        similar forward-looking language, we are convinced that the
        agreement does not cover entities that became affiliated with
        AT&T Mobility years after the contract was signed in an
        unrelated corporate acquisition. See Unova, Inc. v. Acer Inc.,
        363 F.3d 1278, 1282 (Fed. Cir. 2004) (interpreting
        California law and holding that a release from liability
        provision “written in the present tense . . . most naturally
        does not refer to [a party’s] future parents”); VKK Corp. v.
        Nat’l Football League, 244 F.3d 114, 130 (2d Cir. 2001)
        (“The Release’s reference to ‘affiliates’ . . . [is] stated in the
        present tense. Nothing . . . indicates the inclusion of future
        rather than present members.”); Ellington v. EMI Music,
        Inc., 21 N.E.3d 1000, 1004 (N.Y. 2014) (“Absent explicit
        language demonstrating the parties’ intent to bind future
        affiliates of the contracting parties, the term ‘affiliate’
        includes only those affiliates in existence at the time that the
        contract was executed.”).

            Because it was not and is not now a party to the wireless
        services agreement between Revitch and AT&T Mobility,
        DIRECTV may not invoke the agreement to compel
        arbitration. DMS Servs., 140 Cal. Rptr. 3d at 900.

                                        B

            DIRECTV contends that the FAA preempts the absurd-
        results canon and, as a result, we must enforce the arbitration
        clause. Although the FAA preserves generally applicable
        contract defenses to arbitration agreements, 9 U.S.C. § 2, the
        Supreme Court has held that even such defenses which
        “have a disproportionate impact on arbitration agreements”
        or “have been applied in a fashion that disfavors arbitration”
        are preempted by the FAA, AT&T Mobility LLC v.
        Concepcion, 563 U.S. 333, 341–42 (2011). Recently, in
        Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1418 (2019),
                                                                                   (12 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 12 of 35




        12                    REVITCH V. DIRECTV

        the Court held that the FAA preempts California’s contra
        proferentem rule—requiring ambiguities in a contract to be
        construed against the drafter—when the rule is used “to
        impose class arbitration in the absence of the parties’
        consent.” DIRECTV argues that Lamps Plus is dispositive
        in this case because it stands for the proposition that
        ambiguities must be resolved in favor of arbitration.
        Consequently, DIRECTV claims, any ambiguity about
        whether it is an “affiliate” of AT&T Mobility must be
        resolved in favor of arbitration.

            We disagree with DIRECTV’s interpretation of Lamps
        Plus and its application to the present case. The problem
        with contra proferentem, according to the Supreme Court, is
        that it is a “default rule” that is “triggered only after a court
        determines that it cannot discern the intent of the parties.”
        Id. at 1417 (emphasis in original). The rule is distinguishable
        from other “contract rules that help to interpret the meaning
        of a term, and thereby uncover the intent of the parties.” Id.
        By contrast, we use the absurd-results canon to discern the
        mutual intent of the parties based on their reasonable
        expectations at the time of contract.

            DIRECTV fails to show that California’s absurd-results
        canon disfavors arbitration agreements compared to other
        contracts. The FAA’s savings clause was intended to “make
        arbitration agreements as enforceable as other contracts, but
        not more so.” Prima Paint Corp. v. Flood & Conklin Mfg.
        Co., 388 U.S. 395, 404 n.12 (1967). Accordingly, we are not
        persuaded that the FAA preempts California’s rule requiring
        that courts interpret contracts to avoid absurd results. 3


             3
            Contrary to the dissent’s characterization, our conclusion that
        DIRECTV’s preferred interpretation of the contract is absurd has nothing
                                                                                  (13 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 13 of 35




                              REVITCH V. DIRECTV                            13

                                          C

            The dissent agrees with DIRECTV that the question of
        whether Revitch is an affiliate of AT&T Mobility under the
        wireless services agreement is a matter of the contract’s
        scope to be resolved at the second step of our FAA analysis,
        not a matter of contract formation to be resolved at the first.
        Dissent at 28–29.

            We think that DIRECTV’s preferred framework for
        resolving this case is a misreading of our precedents. We
        determine “(1) whether a valid agreement to arbitrate exists”
        and “(2) whether the agreement encompasses the dispute at
        issue.” Chiron, 207 F.3d at 1130. Here, the question we must
        answer is whether the arbitration clause in the Revitch-
        AT&T Mobility wireless services contract is a valid
        agreement between Revitch and DIRECTV to arbitrate their
        disputes. Nothing in our precedents requires that we answer
        that question at step two rather than step one.

            We also think that DIRECTV’s preferred framework
        would subvert the Supreme Court’s FAA jurisprudence,
        which emphasizes that “[a]rbitration is strictly ‘a matter of
        consent . . . .’” Granite Rock, 561 U.S. at 299 (quoting Volt
        Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior

        to do with the relative merits of arbitration compared to litigation.
        Dissent at 30. We are merely following the Supreme Court’s command
        that “a party cannot be required to submit to arbitration any dispute
        which he has not agreed so to submit.” AT&T Techs., Inc. v. Commc’ns
        Workers of Am., 475 U.S. 643, 648 (1986) (quoting United Steelworkers
        of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960)).
        Interpreting Revitch’s agreement to arbitrate a dispute with AT&T
        Mobility as a consent to arbitrate any and all disputes with unknown
        corporate entities to be acquired by AT&T, Inc. years in the future is
        undoubtedly absurd. We are not persuaded by the dissent’s argument that
        the absurd-results canon is inapplicable in this extreme case.
                                                                          (14 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 14 of 35




        14                 REVITCH V. DIRECTV

        Univ., 489 U.S. 468, 479 (1989)). Because “any doubts
        concerning the scope of arbitrable issues should be resolved
        in favor of arbitration,” Moses H. Cone Mem’l Hosp. v.
        Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983) (emphasis
        added), it follows that if we were always to treat the question
        of who is a party to a contract as a matter of scope, then in
        turn, we would be required always to err on the side of
        accepting individuals or entities as parties who could invoke
        an arbitration clause, even if the other party would never
        have consented to such an arrangement when it entered into
        the contract.

           We are not persuaded by DIRECTV’s argument that we
        must evaluate Revitch’s claim against it as a matter of the
        scope of the contract between Revitch and AT&T Mobility.

                                      D

             We are aware that the Fourth Circuit, considering a
        recent case presenting facts and issues substantially similar
        to those presented here (including, most pertinently, an
        arbitration clause identical to that signed by Revitch), has
        arrived at the opposite conclusion. See Mey v. DIRECTV,
        LLC, __ F.3d __, 2020 WL 4660194 (4th Cir. Aug. 7, 2020).
        Moreover, we are aware that with our decision today, we are
        opening a circuit split on this difficult issue: Can anything
        less than the most explicit “infinite language” in a consumer
        services agreement bind the consumer to arbitrate any and
        all disputes with (yet-unknown) corporate entities that might
        later become affiliated with the service provider—even
        when neither the entity nor the dispute bear any material
        relation to the services provided under the initial agreement?
        See David Horton, Infinite Arbitration Clauses, 168 U. Pa.
        L. Rev. 633, 670–78 (2020).
                                                                          (15 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 15 of 35




                           REVITCH V. DIRECTV                       15

            Much of the Fourth Circuit’s reasoning in Mey tracks
        that of the dissent here, and as such is already addressed in
        our foregoing analysis. There is, however, one particular
        point in the Mey opinion which does merit additional
        attention. Namely, the majority in Mey contends that in
        evaluating the soundness of DIRECTV’s preferred
        interpretation of the arbitration clause, it would be
        inappropriate for a court to consider the “troubling
        hypothetical scenarios” to which such an interpretation
        could give rise. __ F.3d __, 2020 WL 4660194, at *7. For
        that contention, the Fourth Circuit relies on Parm v.
        Bluestem Brands, Inc., 898 F.3d 869, 878 (8th Cir. 2018),
        which it characterizes as “rejecting interpretation by
        hypothetical in favor of looking ‘to the underlying factual
        allegations’” in the case at bar, Mey, __ F.3d __, 2020 WL
        4660194, at *7. But we understand Parm to stand for a
        narrower proposition, and one that is ultimately inapposite
        here.

            In Parm, it was uncontroverted that a valid agreement to
        arbitrate had been formed between the parties; the issue
        presented was limited to that of whether the “plaintiffs’
        claims f[e]ll within the scope of [those] arbitration clauses.”
        898 F.3d at 871 (emphasis added). In that context, the
        “glaring issue” with the plaintiffs’ use of hypotheticals was
        “that they in no way inform the question before the court
        because we must ‘look ... to the underlying factual
        allegations [in the case actually at bar] and determine
        whether they fall within the scope of the arbitration clause.’”
        Id. at 878 (quoting 3M Co. v. Amtex Sec., Inc., 542 F.3d
        1193, 1199 (8th Cir. 2008)) (emphasis added). Because
        “doubts concerning the scope of arbitrable issues should be
        resolved in favor of arbitration,” Moses H. Cone Mem’l
        Hosp., 460 U.S. at 24–25 (emphasis added), the Eighth
        Circuit reasoned that it would be inappropriate to consider
                                                                          (16 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 16 of 35




        16                 REVITCH V. DIRECTV

        hypothetical horribles in order to find “a way to interpret the
        claims as falling outside the scope of the agreements,” Parm,
        898 F.3d at 878. Yet here, as we have explained, the issue is
        not one of agreement scope, but one of agreement formation.

            Within this context, our consideration of hypotheticals
        serves an altogether different purpose, and one which very
        much does inform the question now before the court. Like
        the court in Wexler, 211 F. Supp. 3d at 502–503, we employ
        hypotheticals to discern whether the mutual intent of the
        parties could have been to form an agreement to arbitrate any
        and all disputes that might ever arise between Revitch and
        yet-unknown affiliates such as DIRECTV, no matter how
        unrelated to AT&T Mobility’s provision of cellular phone
        service, including but not limited to the TCPA claim
        presented here. Had that been the parties’ intent, as
        DIRECTV argues it was, it would necessarily mean that the
        parties intended to agree to arbitrate the “tort claim[s]” that
        would arise “[i]f [Revitch] were hit by a [DIRECTV]
        delivery van, or if [he] tripped over a dangerous condition in
        a [DIRECTV] store,” or the “securities-fraud claim” that
        would arise if Revitch “bought shares of stock in
        [DIRECTV] and later claimed a decrease in share price was
        the result of corporate malfeasance.” Id. at 503. These
        hypotheticals merely serve to bolster our conclusion that the
        parties’ intention—based on their reasonable expectations at
        the time of contract—was not to form an arbitration
        agreement of the kind that DIRECTV would now have us
        read into the contract.

                                      III

            No one disputes that arbitration clauses subject to the Act
        must be enforced in federal courts. But we are mindful that
        arbitration is a matter of consent, and we conclude that
                                                                                     (17 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 17 of 35




                              REVITCH V. DIRECTV                              17

        DIRECTV has failed to establish that Revitch consented to
        arbitrate this pending dispute. 4

            The district court’s denial of the motion to compel
        arbitration is AFFIRMED.



        O’SCANNLAIN, Circuit Judge, concurring:

            I write separately to expand upon the issue of contract
        scope, as distinguished from contract formation. Even if we
        consider the question under the rubric of scope, I respectfully
        suggest that we would still affirm the denial of the motion to
        compel arbitration based on the express language of the
        Federal Arbitration Act (“FAA,” or “the Act”) itself. The
        dispute between DIRECTV and Revitch in this case simply
        does not “aris[e] out of” Revitch’s contract with AT&T
        Mobility. 9 U.S.C. § 2.

                                            I

            Although our “authority under the [Federal] Arbitration
        Act to compel arbitration may be considerable, it isn’t
        unconditional.” New Prime Inc. v. Oliveira, 139 S. Ct. 532,
        537 (2019). We are bound by the terms of the Act, including
        § 2, which provides: “A written provision in any maritime
        transaction or a contract evidencing a transaction involving
        commerce to settle by arbitration a controversy thereafter
        arising out of such contract or transaction . . . shall be valid,
        irrevocable, and enforceable . . . .” 9 U.S.C. § 2 (emphasis

            4
                Whatever compulsory arbitration rights DIRECTV may have
        under California law, see Cal. Civ. Proc. Code § 1281, they are irrelevant
        to this appeal. DIRECTV brought its motion to compel arbitration under
        federal law, not state law.
                                                                                      (18 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 18 of 35




        18                     REVITCH V. DIRECTV

        added). Significantly, the controversy that is to be settled by
        arbitration must be one “arising out of” the contract or
        transaction. By negative implication, the FAA does not
        require the enforcement of an arbitration clause to settle a
        controversy that does not arise out of the contract or
        transaction.

            What does it mean that a controversy must be one
        “arising out of” the contract or transaction? 1

                                            A

            Remarkably, the “arising out of” language in § 2 has
        generated little judicial attention. Indeed, in my research thus
        far, I have been unable to find any case that explains it. 2 In

             1
               There may be some ambiguity in § 2’s requirement that the
        controversy to be arbitrated must arise out of “such contract or
        transaction.” Here, the word “transaction” might refer to a “maritime
        transaction” and “contract” to a commercial transaction. However,
        “transaction” could also be read to mean the commercial transaction that
        is the subject of the contract. The latter interpretation suggests that the
        FAA has a broader scope because it encompasses controversies that may
        not arise out of the contract but do arise out of the underlying commercial
        transaction. A leading paper on this subject argues for the narrower
        reading. See Stephen E. Friedman, The Lost Controversy Limitation of
        the Federal Arbitration Act, 46 U. Rich. L. Rev. 1005, 1041–44 (2012).
        It suggests that if “transaction” referred to the commercial transaction,
        “then there would be no reference to controversies arising from the
        maritime transaction, even though Congress obviously intended to
        include such controversies within the scope of the FAA.” Id. at 1043.
        Such issue need not be resolved here, as it likely would not change the
        outcome in this case.
             2
               One of our sister circuits has expressly stated—in direct
        contradiction of the text of the statute—that a controversy need not
        “aris[e] out of” the contract or transaction for the FAA to apply. In Zink
        v. Merrill Lynch Pierce Fenner & Smith, Inc., 13 F.3d 330, 333 (10th
                                                                                      (19 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 19 of 35




                               REVITCH V. DIRECTV                              19

        the absence of such guidance, I have no choice but to look to
        other sources.

            In the context of an insurance policy, one of our sister
        circuits has interpreted “arising out of” to mean “originating
        from,” “having its origin in,” “growing out of,” “flowing
        from,” and “incident to, or having connection with.” Red
        Ball Motor Freight, Inc. v. Emp’rs. Mut. Liab. Ins. Co. of
        Wis., 189 F.2d 374, 378 (5th Cir. 1951); see also Rouse v.
        Greyhound Rent-A-Car, Inc., 506 F.2d 410, 414 n.3 (5th Cir.
        1975) (“The term ‘arising out of’ is ordinarily understood to
        mean originating from, incident to, or connected with the
        item in question.”). Our Court has relied on this definition
        when construing a similar term, “arising from,” in insurance
        policies, see Cont’l Cas. Co. v. City of Richmond, 763 F.2d
        1076, 1080 (9th Cir. 1985); Underwriters at Lloyd’s of
        London v. Cordova Airlines, Inc., 283 F.2d 659, 664 (9th
        Cir. 1960), and in a provision of the U.S. Bankruptcy Code,
        see In re Tristar Esperanza Props., LLC, 782 F.3d 492, 497
        (9th Cir. 2015).

            We have held that “arising from” is broad in scope—
        broader, even, than the term “caused by.” Cont’l Cas. Co.,
        763 F.2d at 1080. However, we have never interpreted either
        “arising from” or “arising out of” so broadly such that there
        need not be any relationship whatsoever between the original
        contract or event and the resulting controversy. In
        Mediterranean Enters., Inc. v. Ssangyong Corp., 708 F.2d

        Cir. 1993), the Tenth Circuit held that the FAA “cover[s] agreements to
        arbitrate a dispute not arising out of the contract containing the
        arbitration agreement so long as the other requirements of the Act are
        satisfied.” Because “we are obliged to give effect, if possible, to every
        word Congress used,” I am not persuaded by the Tenth Circuit’s decision
        to ignore the controversy limitation in the text of § 2. Reiter v. Sonotone
        Corp., 442 U.S. 330, 339 (1979).
                                                                          (20 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 20 of 35




        20                 REVITCH V. DIRECTV

        1458, 1463 (9th Cir. 1983), we held that an arbitration clause
        using the language “arising under the contract” does not
        encompass “matters or claims independent of the contract or
        collateral thereto.” Instead, such an arbitration clause covers
        only those disputes “relating to the interpretation and
        performance of the contract itself.” Id. at 1464. We later
        interpreted the phrase “arising out of” to have the same scope
        as “arising under.” Tracer Research Corp. v. Nat’l Envtl.
        Servs. Co., 42 F.3d 1292, 1295 (9th Cir. 1994).

           Applying these principles to the language of § 2 of the
        Act, when it requires that the controversy be one “arising out
        of” the contract or transaction, it, at a minimum, must
        exclude claims that are completely unrelated to the
        underlying contract or transaction.

                                      B

            Because the Supreme Court has applied the FAA quite
        frequently and in a variety of controversies without ever
        addressing the “arising out of” language in § 2, one might
        assume that the limitation has fallen into desuetude and that,
        consequently, relying on it now would conflict with the
        Court’s arbitration jurisprudence. However, in my research
        thus far, I have not found that to be the case; instead, it
        appears that there is always some relationship between the
        controversy and the underlying contract.

           For example, in some of the Court’s typical arbitration
        cases, the controversy was a defect in contract formation.
        The defendant moved to compel arbitration based on a
        provision in that same contract. See CompuCredit Corp. v.
        Greenwood, 565 U.S. 95, 97 (2012) (individuals who
        applied for a credit card accused the credit card company and
        bank of making misleading representations about the
        benefits of obtaining the card); AT&T Mobility LLC v.
                                                                           (21 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 21 of 35




                           REVITCH V. DIRECTV                        21

        Concepcion, 563 U.S. 333, 337 (2011) (new customers
        accused a wireless services company of false advertising and
        fraud).

            In other cases, one of the parties allegedly breached a
        contract and, when faced with arbitration, asked a court to
        declare that the arbitration clause in the contract was
        unenforceable. See Nitro-Lift Techs., L.L.C. v. Howard,
        568 U.S. 17, 18 (2012) (former employees allegedly violated
        their employment contract by working for a competitor);
        Preston v. Ferrer, 552 U.S. 346, 350 (2008) (plaintiff
        allegedly did not pay fees due under a service contract).

            Finally, in many of the Court’s arbitration cases, the
        plaintiff sued the defendant for some type of foreseeable
        misconduct that occurred during the course of performing
        the contract. The defendant then moved to compel
        arbitration based on an arbitration clause in that contract. See
        Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1620 (2018)
        (employer accused of violating the Fair Labor Standards Act
        and California law by misclassifying and underpaying its
        employees demanded arbitration pursuant to the
        employment contracts); Kindred Nursing Ctrs. Ltd. P’ship v.
        Clark, 137 S. Ct. 1421, 1425 (2017) (nursing home accused
        of delivering substandard care that caused the deaths of
        residents demanded arbitration pursuant to the nursing home
        service contracts); DIRECTV, Inc. v. Imburgia, 136 S. Ct.
        463, 466 (2015) (satellite television services company
        accused of charging early termination fees in violation of
        California law demanded arbitration pursuant to the service
        contract); Am. Express Co. v. Italian Colors Rest., 570 U.S.
        228, 231 (2013) (credit card company accused of violating
        antitrust laws by forcing merchants to accept significantly
        higher rates demanded arbitration pursuant to contracts with
        those merchants); Marmet Health Care Ctr., Inc. v. Brown,
                                                                           (22 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 22 of 35




        22                 REVITCH V. DIRECTV

        565 U.S. 530, 531–32 (2012) (nursing homes accused of
        negligently causing injuries resulting in deaths of residents
        demanded arbitration pursuant to nursing home service
        contracts); Buckeye Check Cashing, Inc. v. Cardegna,
        546 U.S. 440, 442–43 (2006) (lender accused of charging
        usurious interest rates in violation of Florida lending and
        consumer-protection laws demanded arbitration pursuant to
        its loan agreements with the borrowers).

            However, I have been unable to locate any case in which
        the Supreme Court enforced an arbitration clause when the
        underlying claim was wholly unrelated to the contract in
        which the clause was contained. Functionally, the “arising
        out of” language in § 2 appears to serve as a boundary to the
        types of controversies that are covered by the FAA: Federal
        courts are required to compel arbitration for those
        controversies that actually stem from the contract containing
        the arbitration clause. But when the dispute is wholly
        unrelated to the contract, the FAA is silent; federal courts
        have no power to compel arbitration. See David Horton,
        Infinite Arbitration Clauses, 168 U. Pa. L. Rev. 633, 678–83
        (2020); Friedman, supra n.1, at 1006.

            Focusing on the “arising out of” language as a boundary
        to the types of disputes that are covered by the FAA is in
        keeping with other guidance that we have received from the
        Supreme Court, as well as our own approach to statutory
        construction. “Arbitration under the Act is a matter of
        consent . . . .” Volt Info. Scis., Inc. v. Bd. of Trs. of Leland
        Stanford Junior Univ., 489 U.S. 468, 479 (1989). A party
        can hardly be said to consent to arbitrate disputes that have
        nothing at all to do with the subject of the contract the party
        signed or the provider-customer relationship the contract
        creates, let alone a claim against an entity not even in parity
        at the time.
                                                                          (23 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 23 of 35




                           REVITCH V. DIRECTV                       23

                                      II

            So, is Revitch’s Telephone Consumer Protection Act
        class action suit against DIRECTV one “arising out of”
        Revitch’s wireless services contract with AT&T Mobility
        within the meaning of § 2 of the Act? I conclude the answer
        is no.

             The AT&T Mobility arbitration clause is undoubtedly
        written in broad terms, but it resides in the wireless services
        form contract that it imposed on Revitch at the time he
        upgraded his mobile device. Thus, the pertinent relationship
        it covers is that by which AT&T Mobility (or its “affiliates”)
        provides Revitch with wireless services. Within this
        umbrella, the arbitration clause is indeed broad.
        Undoubtedly, it requires arbitration of a host of disputes that
        might arise between AT&T and Revitch, including, for
        example, defective cell phone reception or failure to pay
        monthly charges. But DIRECTV’s decision to send Revitch
        unsolicited advertisements for its satellite television
        products—thereby allegedly violating the Telephone
        Consumer Protection Act—does not in any way involve the
        formation or performance of a contract for wireless services
        between Revitch and AT&T Mobility.

            In my view, we can affirm the district court on the
        separate ground that the controversy between DIRECTV and
        Revitch does not come within the Federal Arbitration Act
        since it does not “aris[e] out of” the contract between
        Revitch and AT&T Mobility.
                                                                               (24 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 24 of 35




        24                   REVITCH V. DIRECTV

        BENNETT, Circuit Judge, dissenting:

            Neither party disputes the existence and validity of the
        arbitration clause on which DIRECTV, LLC (“DIRECTV”)
        relies. Thus, the issues before us fall squarely within the
        second question we consider when analyzing an arbitration
        agreement under the Federal Arbitration Act (“FAA”)—
        “whether the agreement encompasses the dispute at issue.”
        Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126,
        1130 (9th Cir. 2000). I respectfully dissent because the
        arbitration clause’s express terms encompass the parties’
        dispute. “Affiliates” in the arbitration clause clearly includes
        DIRECTV, so DIRECTV may invoke it to compel
        arbitration. Moreover, the Supreme Court has instructed
        “that ambiguities about the scope of an arbitration agreement
        must be resolved in favor of arbitration.” Lamps Plus, Inc. v.
        Varela, 139 S. Ct. 1407, 1418 (2019). Even if some
        ambiguity exists, applying this simple rule of construction
        leads to the same conclusion—DIRECTV may compel
        arbitration here.

            I agree with the majority that (1) DIRECTV is currently
        an affiliate of AT&T Mobility LLC (“AT&T”) and (2) our
        inquiry into whether DIRECTV may enforce the arbitration
        clause against Jeremy Revitch requires us to determine
        whether the word “affiliates” includes entities who became
        affiliates of AT&T after Revitch signed his wireless services
        contract. This is where my agreement with the majority ends.

            I start with the text of the arbitration clause: “AT&T and
        you agree to arbitrate all disputes and claims between us.
        This agreement to arbitrate is intended to be broadly
        interpreted. It includes, but is not limited to . . . claims arising
        out of . . . any aspect of the relationship between us, whether
        based in . . . statute . . . or any other legal theory.” The
        arbitration clause also provides: “References to ‘AT&T,’
                                                                                    (25 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 25 of 35




                              REVITCH V. DIRECTV                             25

        ‘you’ and ‘us’ include our respective subsidiaries, affiliates,
        agents, employees, predecessors in interest, successors, and
        assigns, as well as all authorized or unauthorized users or
        beneficiaries of services or Devices under this or prior
        Agreements between us.”

            Nothing in the arbitration clause or in the dictionary
        definition of the word “affiliate” confers any type of
        temporal scope to the term so that “affiliates” should be read
        to refer only to present affiliates. 1 DIRECTV is therefore an
        affiliate within the explicit language of the arbitration
        clause. 2 Because Revitch agreed to arbitrate “all disputes
        and claims,” including statutory claims, between him and
        DIRECTV, DIRECTV may compel arbitration under the
        agreement. Our inquiry should end there. 3


            1
              See Maj. Op. at 9 (citing Satterfield v. Simon & Schuster, Inc.,
        569 F.3d 946, 955 (9th Cir. 2009) (quoting Webster’s Third New
        International Dictionary 35 (2002)) and Cal. Corp. Code § 150).
            2
                The Fourth Circuit recently came to this conclusion when
        considering an identical arbitration clause in Mey v. DIRECTV, LLC, __
        F.3d __, 2020 WL 4660194 (4th Cir. 2020): “Mey does not advance any
        reason we should restrict the ordinary meaning of ‘affiliates’ here, nor
        do we find any. The agreement contains no explicit limitation on the term
        [affiliates].” Id. at *4.
            3
               The arbitration clause provides that “AT&T” (defined as including
        affiliates like DIRECTV) “may commence an arbitration proceeding.”
        Given this express contractual language, we need not resort to different
        “operation[s] of law,” as suggested by the majority, to determine whether
        DIRECTV may invoke the arbitration agreement. See Maj. Op. at 7–8,
        n.2; cf. Spinks v. Equity Residential Briarwood Apts., 90 Cal. Rptr. 3d
        453, 473 (Ct. App. 2009) (“Because resort to the contract language alone
        does not resolve the question of plaintiff’s status, we look to the
        circumstances surrounding the formation and performance of the
        [contract].”).
                                                                                         (26 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 26 of 35




        26                      REVITCH V. DIRECTV

            But even were we to go further, other language in the
        arbitration clause shows that the parties did not intend to
        place a temporal limitation on “affiliates.” Indeed, the
        arbitration clause expressly contemplates coverage of some
        persons and entities that were unconnected with AT&T
        when Revitch entered into the contract. “[P]redecessors in
        interest” looks backward. “[S]uccessors” and “assigns” look
        forward. The arbitration clause also refers to other types of
        persons and entities that have no explicit temporal
        limitations—“subsidiaries,” “agents,” and “employees.” No
        one would suggest that the arbitration clause applied only to
        those who were, for example, AT&T’s agents or employees
        at the time of contracting, as opposed to those who became
        AT&T’s agents or employees a week, a month, or several
        years later. This language shows that the parties did not
        intend for the arbitration clause to cover only entities
        connected to AT&T at the time of contracting. 4 Other
        language in the arbitration clause also counsels against
        construing “affiliates” as temporally limited. Significantly,
        the agreement provides: “This agreement to arbitrate is
        intended to be broadly interpreted.” Restricting “affiliates”
        to only current affiliates at the time of contracting would be
        inconsistent with the parties’ express agreement to construe
        the arbitration clause broadly. Current affiliates is obviously
        less broad than affiliates. The arbitration clause also contains

             4
               Similar to Revitch, the plaintiff in Mey argued “that ‘affiliates’
        should be limited to affiliates existing at the time the contract was
        signed.” Mey, 2020 WL 4660194, at *4. The majority in Mey disagreed,
        pointing to “successors” and “assigns” as entities “whose identities
        cannot be known until some point in the future.” Id. at *5. It also noted
        that the identities of affiliates, subsidiaries, agents, and employees “are
        subject to change over the period in which a customer uses the service.”
        Id. “In light of the forward-looking nature of the agreement, it is unlikely
        the parties intended to restrict the covered entities to those existing at the
        time the agreement was signed.” Id.
                                                                                   (27 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 27 of 35




                              REVITCH V. DIRECTV                            27

        forward-looking provisions. The arbitration clause applies to
        “claims that may arise after the termination of this
        Agreement,” and the “arbitration provision shall survive
        termination of this Agreement.” These forward-looking
        provisions are entirely consistent with interpreting
        “affiliates” to include entities like DIRECTV that associated
        with AT&T after Revitch contracted with AT&T.

            In sum, nothing in the contract language, including the
        language surrounding the term “affiliates,” supports
        rewriting the contract to import a temporal limit into the
        meaning of “affiliates.” DIRECTV, as an affiliate of AT&T,
        may therefore enforce the arbitration agreement.

            But for argument’s sake, let’s assume that “affiliates”
        does not clearly encompass AT&T’s future affiliates. 5 The
        above analysis shows that, at the very least, it is reasonable
        to read “affiliates” as including future affiliates, given the
        ordinary meaning of the term and the context in which it is
        used. Let’s then assume that it would also be reasonable to
        interpret “affiliates” as referring to only those entities that
        were affiliated with AT&T at the time of contracting. Under
        this hypothetical, there are two or more reasonable
        constructions of “affiliates,” rendering the scope of the term
        ambiguous. See Benach v. County of Los Angeles, 57 Cal.
        Rptr. 3d 363, 372 (Ct. App. 2007) (“Ambiguity exists when
        a contractual provision is susceptible of two or more
        reasonable constructions.”).



             5
               The Fourth Circuit did not address construction arguments related
        to ambiguity, because the “ordinary meaning of ‘affiliates” and the
        contractual context convince[d the majority] that the term includes
        affiliates acquired after the agreement was signed.” Mey, 2020 WL
        4660194, at *5.
                                                                                  (28 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 28 of 35




        28                    REVITCH V. DIRECTV

            The Supreme Court has made it clear that “as with any
        other contract, the parties’ intentions control, but those
        intentions are generously construed as to issues of
        arbitrability.” Mitsubishi Motors Corp. v. Soler Chrysler-
        Plymouth, Inc., 473 U.S. 614, 626 (1985). If “the problem at
        hand is the construction of the contract language itself,” then
        “any doubts concerning the scope of arbitrable issues should
        be resolved in favor of arbitration.” Moses H. Cone Mem’l
        Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983).
        If “affiliates” is ambiguous, then these Supreme Court
        commands would require us to construe “affiliates” broadly
        as including entities that became affiliated with AT&T after
        Revitch and AT&T entered into their contract. See Lamps
        Plus, 139 S. Ct. at 1418 (“[A]mbiguities about the scope of
        an arbitration agreement must be resolved in favor of
        arbitration.”).

            The majority avoids this result by incorrectly framing the
        issue as one of contract existence and then invoking what it
        calls the “absurd-results canon.” 6 First, Revitch does not
        dispute the existence of the arbitration agreement, so the
        issue before us is one of scope—“whether the agreement
        encompasses the dispute at issue.” Chiron Corp., 207 F.3d
        at 1130; see also Goldman, Sachs & Co. v. City of Reno,
        747 F.3d 733, 742 (9th Cir. 2014) (“Where the arbitrability
        of a dispute is contested, we must decide whether the parties


             6
               The majority asks and then answers the wrong question. It
        essentially asks whether Revitch and DIRECTV are parties to a contract.
        But DIRECTV never claims it entered into any contract with Revitch—
        AT&T entered into the contract with Revitch. The right questions are:
        1) Whether Revitch and AT&T entered into a valid arbitration agreement
        (answer-Yes); and 2) Whether the scope of that agreement requires
        Revitch to arbitrate claims against entities (like DIRECTV) that later
        became affiliates of AT&T (answer-Yes).
                                                                                      (29 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 29 of 35




                               REVITCH V. DIRECTV                              29

        are contesting the existence or the scope of an arbitration
        agreement.”).

            Second, the absurd-results canon cited by the majority
        applies only if there is an ambiguity. In Kashmiri v. Regents
        of Univ. of Cal., 67 Cal. Rptr. 3d 635 (Ct. App. 2007), the
        case cited by the majority, the California Court of Appeal
        cited California Civil Code §§ 1638 and 1639 to support its
        statement that “[w]here contract language is clear and
        explicit and does not lead to absurd results, we normally
        determine intent from the written terms alone.” Id. at 652.
        The majority also cites California Civil Code §§ 1638 and
        1639 to support its application of the absurd-results canon. 7
        But the code section immediately preceding those sections
        provides: “For the purpose of ascertaining the intention of
        the parties to a contract, if otherwise doubtful, the rules given
        in this Chapter are to be applied.” Cal. Civ. Code § 1637
        (emphasis added). Thus, under California law, the absurd-
        results canon comes into play only if there is ambiguity. See
        Eaton v. Thieme, 59 P.2d 638, 640 (Cal. Dist. Ct. App. 1936)
        (“We emphasize the words of [section 1637] ‘if otherwise
        doubtful’ since they plainly exclude the application of the
        rules referred to if the intention of the parties to the contract
        is plain upon its face.”); see also Kashmiri, 67 Cal. Rptr. 3d
        at 660–63 (finding first that the disclaimer language was
        ambiguous and then finding it necessary to turn to standard
        rules of contract interpretation, including the absurd-results
        rule, to determine the parties’ reasonable expectations).

             7
               California Civil Code § 1638 provides: “The language of a contract
        is to govern its interpretation, if the language is clear and explicit, and
        does not involve an absurdity.” California Civil Code § 1639 provides:
        “When a contract is reduced to writing, the intention of the parties is to
        be ascertained from the writing alone, if possible; subject, however, to
        the other provisions of this Title.”
                                                                          (30 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 30 of 35




        30                 REVITCH V. DIRECTV

        Because “affiliates” unambiguously includes DIRECTV, the
        absurd-results canon is inapplicable.

            Though I think there is no ambiguity here, even if there
        were, we do not first look to California law, we first look to
        the FAA and the Supreme Court’s direction: “[T]he FAA
        provides the default rule for resolving certain ambiguities in
        arbitration agreements. For example, we have repeatedly
        held that ambiguities about the scope of an arbitration
        agreement must be resolved in favor of arbitration.” Lamps
        Plus, 139 S. Ct. at 1418.

            The majority’s failure to acknowledge that the Supreme
        Court’s direction trumps the California canon is problem
        enough. But that is not the most fundamental problem with
        the majority’s position. The absurd-results canon, of course,
        requires absurdity. This is the supposed absurdity:

               Here, absurd results follow from
               DIRECTV’s preferred interpretation: Under
               this reading, Revitch would be forced to
               arbitrate any dispute with any corporate
               entity that happens to be acquired by AT&T,
               Inc., even if neither the entity nor the dispute
               has anything to do with providing wireless
               services to Revitch—and even if the entity
               becomes an affiliate years or even decades in
               the future.

        Maj. Op. at 10. The “absurdity” identified by the majority is
        being “forced to arbitrate.” Put differently, in the majority’s
        view, the absurdity apparently results from Revitch being
        forced to give up the rights and benefits of the “superior”
        forum—the courtroom and the jury—and to litigate in the
        “inferior” arbitral forum. Why else would it be “absurd” for
        a party to have agreed to a very broad, forward-looking
                                                                                     (31 of 35)
Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 31 of 35




                              REVITCH V. DIRECTV                              31

        arbitration clause? This application of California’s absurd-
        results canon runs afoul of AT&T Mobility LLC v.
        Concepcion, 563 U.S. 333 (2011), as the majority applies the
        canon “in a fashion that disfavors arbitration.” Id. at 341. 8

            In sum, the majority’s reliance on California’s absurd-
        results canon is problematic for several reasons. First, the
        canon applies only if there is an ambiguity. Because
        “affiliates” clearly includes future affiliates, there is no
        ambiguity, and the canon is inapplicable. Second, even
        assuming “affiliates” is ambiguous, the canon is inapplicable
        because the Supreme Court has instructed that “the FAA
        provides the default rule” in construing ambiguities about
        the scope of arbitration agreements and that we must
        “resolve[] [those ambiguities] in favor of arbitration.” Lamps
        Plus, 139 S. Ct. at 1418. Finally, the majority’s application
        of the canon contravenes Supreme Court precedent as it
        applies the rule in a way that disfavors arbitration. See
        Concepcion, 563 U.S. at 341–42.

            For these reasons, I respectfully dissent.




            8
              The majority’s discussion of hypotheticals confirms that it invokes
        a canon of construction “in a fashion that disfavors arbitration,” running
        afoul of Concepcion, 563 U.S. at 341. See Maj. Op. at 16. Indeed, the
        conclusion that Revitch could not have intended to agree to a broad
        arbitration clause must stem from the inappropriate view that Revitch
        could not have agreed to a broad arbitration clause because the arbitral
        forum is “inferior” to the courtroom.
                                                                                         (32 of 35)
             Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 32 of 35



                     United States Court of Appeals for the Ninth Circuit

                                      Office of the Clerk
                                       95 Seventh Street
                                    San Francisco, CA 94103

            Information Regarding Judgment and Post-Judgment Proceedings

Judgment
     •   This Court has filed and entered the attached judgment in your case.
         Fed. R. App. P. 36. Please note the filed date on the attached
         decision because all of the dates described below run from that date,
         not from the date you receive this notice.

Mandate (Fed. R. App. P. 41; 9th Cir. R. 41-1 & -2)
    •     The mandate will issue 7 days after the expiration of the time for
          filing a petition for rehearing or 7 days from the denial of a petition
          for rehearing, unless the Court directs otherwise. To file a motion to
          stay the mandate, file it electronically via the appellate ECF system
          or, if you are a pro se litigant or an attorney with an exemption from
          using appellate ECF, file one original motion on paper.

Petition for Panel Rehearing (Fed. R. App. P. 40; 9th Cir. R. 40-1)
Petition for Rehearing En Banc (Fed. R. App. P. 35; 9th Cir. R. 35-1 to -3)

(1)     A.      Purpose (Panel Rehearing):
        •       A party should seek panel rehearing only if one or more of the following
                grounds exist:
                ►    A material point of fact or law was overlooked in the decision;
                ►    A change in the law occurred after the case was submitted which
                      appears to have been overlooked by the panel; or
                ►    An apparent conflict with another decision of the Court was not
                      addressed in the opinion.
        •       Do not file a petition for panel rehearing merely to reargue the case.

        B.      Purpose (Rehearing En Banc)
        •       A party should seek en banc rehearing only if one or more of the following
                grounds exist:



Post Judgment Form - Rev. 12/2018                                                            1
                                                                                                 (33 of 35)
            Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 33 of 35


                ►        Consideration by the full Court is necessary to secure or maintain
                         uniformity of the Court’s decisions; or
                ►        The proceeding involves a question of exceptional importance; or
                ►        The opinion directly conflicts with an existing opinion by another
                         court of appeals or the Supreme Court and substantially affects a
                         rule of national application in which there is an overriding need for
                         national uniformity.

(2)     Deadlines for Filing:
        •    A petition for rehearing may be filed within 14 days after entry of
             judgment. Fed. R. App. P. 40(a)(1).
        •    If the United States or an agency or officer thereof is a party in a civil case,
             the time for filing a petition for rehearing is 45 days after entry of judgment.
             Fed. R. App. P. 40(a)(1).
        •    If the mandate has issued, the petition for rehearing should be
             accompanied by a motion to recall the mandate.
        •    See Advisory Note to 9th Cir. R. 40-1 (petitions must be received on the
             due date).
        •    An order to publish a previously unpublished memorandum disposition
             extends the time to file a petition for rehearing to 14 days after the date of
             the order of publication or, in all civil cases in which the United States or an
             agency or officer thereof is a party, 45 days after the date of the order of
             publication. 9th Cir. R. 40-2.

(3)     Statement of Counsel
        •     A petition should contain an introduction stating that, in counsel’s
              judgment, one or more of the situations described in the “purpose” section
              above exist. The points to be raised must be stated clearly.

(4)     Form & Number of Copies (9th Cir. R. 40-1; Fed. R. App. P. 32(c)(2))
        •    The petition shall not exceed 15 pages unless it complies with the
             alternative length limitations of 4,200 words or 390 lines of text.
        •    The petition must be accompanied by a copy of the panel’s decision being
             challenged.
        •    An answer, when ordered by the Court, shall comply with the same length
             limitations as the petition.
        •    If a pro se litigant elects to file a form brief pursuant to Circuit Rule 28-1, a
             petition for panel rehearing or for rehearing en banc need not comply with
             Fed. R. App. P. 32.


Post Judgment Form - Rev. 12/2018                                                                 2
                                                                                              (34 of 35)
                   Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 34 of 35
      •       The petition or answer must be accompanied by a Certificate of Compliance
              found at Form 11, available on our website at www.ca9.uscourts.gov under
              Forms.
      •       You may file a petition electronically via the appellate ECF system. No paper copies are
              required unless the Court orders otherwise. If you are a pro se litigant or an attorney
              exempted from using the appellate ECF system, file one original petition on paper. No
              additional paper copies are required unless the Court orders otherwise.

Bill of Costs (Fed. R. App. P. 39, 9th Cir. R. 39-1)
       •     The Bill of Costs must be filed within 14 days after entry of judgment.
       •     See Form 10 for additional information, available on our website at
             www.ca9.uscourts.gov under Forms.

Attorneys Fees
     •     Ninth Circuit Rule 39-1 describes the content and due dates for attorneys fees
           applications.
     •     All relevant forms are available on our website at www.ca9.uscourts.gov under Forms
           or by telephoning (415) 355-7806.

Petition for a Writ of Certiorari
       •     Please refer to the Rules of the United States Supreme Court at
             www.supremecourt.gov

Counsel Listing in Published Opinions
     •     Please check counsel listing on the attached decision.
     •     If there are any errors in a published opinion, please send a letter in writing
           within 10 days to:
           ►      Thomson Reuters; 610 Opperman Drive; PO Box 64526; Eagan, MN 55123
                  (Attn: Jean Green, Senior Publications Coordinator);
            ►     and electronically file a copy of the letter via the appellate ECF system by using
                  “File Correspondence to Court,” or if you are an attorney exempted from using
                  the appellate ECF system, mail the Court one copy of the letter.




       Post Judgment Form - Rev. 12/2018                                                       3
                                                                                                                    (35 of 35)
         Case 3:18-cv-01127-JCS Document 83 Filed 09/30/20 Page 35 of 35




                         UNITED STATES COURT OF APPEALS
                              FOR THE NINTH CIRCUIT
                                 Form 10. Bill of Costs
      Instructions for this form: http://www.ca9.uscourts.gov/forms/form10instructions.pdf

9th Cir. Case Number(s)

Case Name
The Clerk is requested to award costs to (party name(s)):



I swear under penalty of perjury that the copies for which costs are requested were
actually and necessarily produced, and that the requested costs were actually
expended.
Signature                                                                 Date
(use “s/[typed name]” to sign electronically-filed documents)

                                                                          REQUESTED
COST TAXABLE
                                                                 (each column must be completed)
                                                        No. of      Pages per                           TOTAL
DOCUMENTS / FEE PAID                                                          Cost per Page
                                                        Copies        Copy                               COST

Excerpts of Record*                                                               $                 $

Principal Brief(s) (Opening Brief; Answering
Brief; 1st, 2nd , and/or 3rd Brief on Cross-Appeal;                               $                 $
Intervenor Brief)

Reply Brief / Cross-Appeal Reply Brief                                            $                 $


Supplemental Brief(s)                                                             $                 $


Petition for Review Docket Fee / Petition for Writ of Mandamus Docket Fee                           $


                                                                                       TOTAL: $

*Example: Calculate 4 copies of 3 volumes of excerpts of record that total 500 pages [Vol. 1 (10 pgs.) +
Vol. 2 (250 pgs.) + Vol. 3 (240 pgs.)] as:
No. of Copies: 4; Pages per Copy: 500; Cost per Page: $.10 (or actual cost IF less than $.10);
TOTAL: 4 x 500 x $.10 = $200.
                      Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 10                                                                                           Rev. 12/01/2018
